SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1151
CA 14-02066
PRESENT: SMITH, J.P., PERADOTTO, CARNI, WHALEN, AND DEJOSEPH, JJ.


JAMES J. SMISLOFF, PLAINTIFF-RESPONDENT,

                      V                             MEMORANDUM AND ORDER

DAVID P. STOTT, JR., 1390 PITTSFORD-MENDON
ROAD, LLC, AND NORTHCOAST WINDOW CLEANING LIMITED
LIABILITY COMPANY, DEFENDANTS-APPELLANTS.
------------------------------------------------
DAVID P. STOTT, JR., AND 1390 PITTSFORD-MENDON
ROAD, LLC, THIRD-PARTY PLAINTIFFS-APPELLANTS,

                      V

GREGG SMISLOFF, THIRD-PARTY DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


ELLIOTT STERN CALABRESE, LLP, ROCHESTER (DAVID S. STERN OF COUNSEL),
FOR DEFENDANTS-APPELLANTS AND THIRD-PARTY PLAINTIFFS-APPELLANTS.

LECLAIR KORONA GIORDANO COLE LLP, ROCHESTER (JEREMY M. SHER OF
COUNSEL), FOR PLAINTIFF-RESPONDENT AND THIRD-PARTY DEFENDANT
RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Kenneth R. Fisher, J.), entered August 14, 2014. The judgment
awarded plaintiff money damages of $72,800, plus interest, costs and
disbursements.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Memorandum: Defendants-third-party plaintiffs (defendants)
appeal from a judgment that, inter alia, dismissed pursuant to CPLR
3211 (a) (7) their third-party “counter-claim[s] and cause[s] of
action” (counterclaims) asserting tortious interference of contract
and conversion. Inasmuch as defendants failed to oppose that part of
plaintiff’s and third-party defendant’s motion seeking to dismiss
those counterclaims, defendants’ contentions with respect thereto are
not preserved for our review (see Ladd v Hudson Val. Ambulance Serv.,
142 AD2d 17, 21; see generally Ciesinski v Town of Aurora, 202 AD2d
984, 985).

Entered:    November 20, 2015                   Frances E. Cafarell
                                                Clerk of the Court